                     Case 20-11441-BLS     Doc 232   Filed 08/04/20   Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

         In re:                                      Chapter 11

         TEMPLAR ENERGY LLC,                         Case No. 20-11441 (BLS)

                                 Debtor.
         Tax ID No. XX-XXXXXXX
         In re:                                      Chapter 11

         TE HOLDCORP, LLC,                           Case No. 20-11442 (BLS)

                                 Debtor.
         Tax ID No. XX-XXXXXXX
         In re:                                      Chapter 11

         TE HOLDINGS, LLC,                           Case No. 20-11445 (BLS)

                                 Debtor.
         Tax ID No. XX-XXXXXXX
         In re:                                      Chapter 11

         TE HOLDINGS II, LLC,                        Case No. 20-11449 (BLS)

                                 Debtor.
         Tax ID No. N/A
         In re:                                      Chapter 11

         TEMPLAR OPERATING LLC,                      Case No. 20-11452 (BLS)

                                 Debtor.
         Tax ID No. XX-XXXXXXX
         In re:                                      Chapter 11

         TEMPLAR MIDSTREAM LLC,                      Case No. 20-11454 (BLS)

                                 Debtor.
         Tax ID No. XX-XXXXXXX




Error!
Unknown
document
property name.
                             Case 20-11441-BLS              Doc 232       Filed 08/04/20         Page 2 of 3




         In re:                                                           Chapter 11

         TE HOLDINGS MANAGEMENT LLC,                                      Case No. 20-11457 (BLS)

                                                Debtor.                   Docket Ref. No. 231
         Tax ID No. XX-XXXXXXX

                                    FINAL DECREE CLOSING CERTAIN CASES
                                  AND AMENDING CAPTION OF REMAINING CASE

                     Upon consideration of the Certification of Counsel Regarding Final Decree Closing

         Certain Cases and Amending Caption of Remaining Case (the “Certification of Counsel”);1 and

         this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated as of February 29, 2012; and this matter being a core proceeding pursuant to 28

         U.S.C. § 157(b)(2); and it appearing that the relief requested is in accordance with the terms of

         the Confirmation Order; and after due deliberation and sufficient cause appearing therefor,

                     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                     1.       The following Chapter 11 Cases shall be closed (collectively, the “Closing

         Cases”, effective as of the date hereof:

                           Closing Case                                           Case No.
                           Templar Energy LLC                                     Case No. 20-11441
                           TE Holdings, LLC                                       Case No. 20-11445
                           TE Holdings II, LLC                                    Case No. 20-11449
                           Templar Operating LLC                                  Case No. 20-11452
                           Templar Midstream LLC                                  Case No. 20-11454
                           TE Holdings Management LLC                             Case No. 20-11457

                     2.       This Order shall be entered on the docket of each of the Debtors.

                     3.       Entry of this Order is without prejudice to (i) the rights of any of the Debtors or

         other party in interest to seek to reopen any of the Closing Cases for cause pursuant to section

         1
                 Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Certification of
                 Counsel.

Unknown
document                                                              2
property name.
                          Case 20-11441-BLS             Doc 232        Filed 08/04/20        Page 3 of 3




         350(b) of the Bankruptcy Code, and (ii) the right of TE Holdcorp, LLC, on behalf of any Debtor,

         to dispute, object to or resolve all Claims that were filed against the Debtors in the Chapter 11

         Cases.

                  4.       The caption in the Chapter 11 Case of TE Holdcorp, LLC, Case No. 20-11442

         (BLS), shall be amended as follows:

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         TE HOLDCORP, LLC,                                            Case No. 120-11442 (BLS)

                                    Debtor. 1

         1
          The last four digits of the Debtor’s federal tax identification number are 6730, and the Debtor’s mailing address is
         PO Box 720720, Oklahoma City, Oklahoma 73172. The chapter 11 cases of the following affiliates of the Debtor
         were closed effective as of July 31, 2020: Templar Energy LLC (4719), TE Holdings, LLC (3115), TE Holdings II,
         LLC (N/A), Templar Operating LLC (0810), Templar Midstream LLC (3275), and TE Holdings Management LLC
         (7467). See Chapter 11 Case No. 20-11441, Docket No. ●.

                  5.       All pending and future matters relating to each of the Debtors, including final fee

         applications and objections to claims, if applicable, shall be administered and heard in the

         Chapter 11 Case of TE Holdcorp, LLC.

                  6.       Each Debtor in the Closing Cases shall remain responsible for making payments

         of U.S. Trustee fees payable pursuant to 28 U.S.C. § 1930, in accordance with the terms of the

         Plan and the Confirmation Order, through the date hereof.




          Dated: August 4th, 2020 Wilmington,             BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
          Delaware                                        JUDGE




Unknown
document                                                          3
property name.
